Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 28, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  163146(54)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  DOCK FARISH, KEBEH GIBSON, MILLIE                                                                     Elizabeth M. Welch,
  NICHOLS, and All Others Similarly Situated,                                                                         Justices
             Plaintiffs-Appellants,
                                                                     SC: 163146
  v                                                                  COA: 350866
                                                                     Ct of Claims: 17-000035-MZ
  DEPARTMENT OF TALENT AND ECONOMIC
  DEVELOPMENT, TALENT INVESTMENT
  AGENCY, UNEMPLOYMENT INSURANCE
  AGENCY, DIRECTOR OF DEPARTMENT OF
  TALENT AND ECONOMIC DEVELOPMENT,
  DIRECTOR OF TALENT INVESTMENT
  AGENCY, and ACTING DIRECTOR OF
  UNEMPLOYMENT INSURANCE AGENCY,
             Defendants-Appellees.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiffs-appellants to extend the time
  for filing their reply is GRANTED. The reply will be accepted as timely filed if submitted
  on or before September 3, 2021.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 28, 2021

                                                                               Clerk